Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 10, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  154717                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
  KERRY JENDRUSINA,                                                                                      Kurtis T. Wilder,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 154717
                                                                    COA: 325133
                                                                    Macomb CC: 2013-003802-NH
  SHYAM MISHRA, M.D. and SHYAM
  N. MISHRA, M.D., P.C.,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 4, 2016
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.305(H)(1).
  The parties shall file supplemental briefs within 42 days of the date of this order
  addressing whether the plaintiff’s complaint was timely filed under MCL 600.5838a(2).
  Solowy v Oakwood Hosp Corp, 454 Mich. 214 (1997). The parties should not submit
  mere restatements of their application papers.

          The Michigan State Medical Society, Michigan Defense Trial Counsel, Inc.,
  Michigan Association for Justice, and Negligence Law Section of the State Bar of
  Michigan are invited to file briefs amicus curiae. Other persons or groups interested in
  the determination of the issues presented in this case may move the Court for permission
  to file briefs amicus curiae.



        WILDER, J., took no part in this decision.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 10, 2017
           d0503
                                                                              Clerk